Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant argues regarding the specification:
“Applicant submits that the above-identified amendments to the title of the specification obviates this objection and withdrawal of the objection is respectfully requested.”

This argument is found to be persuasive for the following reason. The examiner agrees that the amendment to the title matches the examiner’s previous suggested title. Thus, the specification objections have been withdrawn.
Applicant argues regarding the 35 U.S.C. §112 (a & b) rejections:
“Claims 4-5 and 14-15 have been rejected under 35 U.S.C. §112(a) as allegedly lacking sufficient written description. Applicant respectfully traverses these rejections. 
Claims 4 and 14 have been amended to better correspond with embodiments described in the specification. Accordingly, sufficient written description may be found throughout the specification and the rejections as to claims 4-5 and 14-15 are obviated. 
Accordingly, withdrawal of the rejections is respectfully requested.
Claims 4-5 and 14-15 have been rejected under 35 U.S.C. §112(b) as allegedly being indefinite. Applicant respectfully traverses these rejections. 
Claims 4 and 14 have been amended to more particularly point out and distinctly claim the subject matter regarded as the invention. Thus, the rejections as to claims 4-5 and 14-15 are obviated and withdrawal of the rejections is respectfully requested.”

	This argument is found to be persuasive for the following reason. The examiner agrees that the amended limitations in claims 4 and 14 have proper written description and is definite. Thus, the 35 U.S.C. §112(a & b) rejections have been withdrawn. 
Applicant argues regarding claims 1 and 11:
“Independent claim 1 has been amended to include the features of claim 3 acknowledged as allowable. Thus, Applicant submits that claim 1 is allowable. 
Thus, Jacob fails to disclose each and every element recited in claim 1. As such, the rejection under 35 U.S.C. § 102(a)(2) is improper. Claim 11 has been 

	This argument is found to be persuasive for the following reason. The examiner agrees that claims 1 and 11 have incorporated allowable limitations from dependent claims 2 and 3. These limitations aren’t read upon by the Jacob reference. Thus, the rejections based on the Jacob reference have been withdrawn.
	An updated prior art search has been performed that hasn’t resulted in any additional prior art references being found that read upon the independent claims. Thus, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183